Citation Nr: 0024668	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  98-14 284A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for herniated 
nucleus pulposus at L5-S1.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1992 to September 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Atlanta, Georgia RO that granted service connection for 
herniated nucleus pulposus at L5-S1, rated as 10 percent 
disabling, effective in September 1996.  By rating decision 
dated in August 1998, the rating for herniated nucleus 
pulposus at L5-S1 was increased from 10 percent to 20 
percent, effective in September 1996, and the appeal was 
continued.  In July 2000, the case was transferred to the New 
York, New York RO.


REMAND

The veteran contends that his service-connected herniated 
nucleus pulposus at L5-S1 is more disabling than currently 
evaluated.  The medical evidence of record contains many 
references to increased pain in the veteran's lower back.  
For example, a September 1996 VA treatment record notes the 
veteran's complaints of lower back pain "every day."  He 
reported that the pain increased with walking.  Additionally, 
a March 1998 VA examination report notes the veteran's 
complaints of chronic, persistent, daily pain in his back.  
The veteran reported some severe exacerbations that required 
full bed rest.  The veteran also reported some difficulty 
when sitting, driving, or standing for more than fifteen 
minutes.

Arguments made by the veteran such as those mentioned above 
imply that he experiences difficulties beyond that described 
by the available record, particularly after using the 
affected musculature.  In such instances, the provisions of 
38 C.F.R. § 4.40 (1999) require that examinations be 
conducted that adequately portray not only the identifiable 
anatomical damage, but also the functional loss experience by 
the veteran.  In the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) specifically pointed out that such 
examinations must include consideration of all factors 
identified in 38 C.F.R. §§ 4.40, 4.45.  In this regard it is 
noted that 38 C.F.R. § 4.40 requires that rating of 
disabilities of the musculoskeletal system reflect functional 
loss due to pain and reduced strength or endurance.  A part 
that becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.45, 4.59.  In DeLuca, the Court 
emphasized that a VA rating examination must adequately 
portray functional loss due to pain.

On review of the record, the Board notes that the VA 
examinations of record do not adequately portray the extent 
of functional disability due to pain in accordance with the 
Court's directives in DeLuca.  In view of the foregoing, the 
Board finds that further medical evaluation and clarification 
is warranted prior to appellate review.

The Board also notes that in Fenderson v. West, 12 Vet. App. 
119 (1999), the Court recognized a distinction between a 
veteran's dissatisfaction with an initial rating assigned 
following a grant of service connection (as in this case) and 
a claim for an increased rating for a service-connected 
disability.  The Court found two important reasons for this 
distinction-consideration of "staged" ratings and the 
adequacy of the statement of the case.  On Remand, the RO 
will have an opportunity to specifically consider whether 
staged ratings would be appropriate.

Under the circumstances of this case, further development is 
required.  Accordingly, the case is hereby REMANDED to the RO 
for the following actions:

1.  The RO should contact the veteran and 
inquire as to where he has received any 
treatment, VA or non-VA, for a herniated 
nucleus pulposus at L5-S1 since service.  
After obtaining the necessary releases, 
the RO should then contact the named 
medical providers and request copies of 
all medical records concerned with 
treatment of the veteran since service.  
All records obtained should be associated 
with the claims folder.

2.  Thereafter, the veteran should 
undergo special VA orthopedic and 
neurologic examinations to assess the 
nature and extent of the veteran's 
service-connected herniated nucleus 
pulposus at L5-S1.  The claims folder and 
a copy of this Remand must be made 
available to the examiners for their 
review.  

The neurologist should note all symptoms 
compatible with sciatic neuropathy, 
including characteristic pain, 
demonstrable muscle spasm, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc(s).  The neurologist should also 
note the frequency and duration of 
attacks of such symptomatology and 
objective neurological findings.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5293.  
All indicated tests should be 
accomplished.  

The orthopedic examiner should fully 
describe the range of motion of the 
lumbosacral spine and any weakened 
movement, excess fatigability, or 
incoordination present.  Determinations 
on whether the lumbosacral spine exhibits 
pain with use should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness, 
fatigability and incoordination should be 
portrayed in terms of the degree of 
additional range of motion loss.  If such 
determinations are not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit functional 
ability during flare-ups or when the 
lumbosacral spine is used repeatedly over 
a period of time.  This determination 
should, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  All indicated tests 
and x-ray examinations should be 
conducted. 

3.  When the above development has been 
completed, the RO should again review the 
veteran's claim and, in particular, 
should consider the principles set forth 
by the Court in Fenderson regarding 
initial ratings for service-connected 
disabilities.  Adjudicatory action should 
be taken on the pending claim.  If the 
claim is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given a 
reasonable opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




